1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar #182732
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Movant-Defendant
     PAUL LA
6
7
8
                           IN THE UNITED STATES DISTRICT COURT
9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                               )
     UNITED STATES OF AMERICA,                   ) No. 2:16-cr-00078-MCE
12
                                                 )
13                 Plaintiff,                    ) ORDER
                                                 )
14      v.                                       )
15                                               )
     PAUL LA,                                    )
16                                               )
                   Defendant-Movant.             )
17
                                                 )
18
19           Good cause appearing, Defendant LA’s request for a 90-day extension of time to
20   file any supplement to his motion to reduce his sentence pursuant to the First Step Act is
21   hereby GRANTED.
22           IT IS SO ORDERED.
23   Dated: July 2, 2019
24
25
26
27
28
